This cause coming on to be heard and it appearing to the Court that the defendant, did on December 1st, 1919, file notice of his intentions to register himself under the “matai” name, Tuanaitau, to succeed the late Tuanaitau-Numela;
And it further appearing to the Court that on the 8th day of December, 1919, the plaintiff, Soliai, filed in the High Court of American Samoa an objection to the registration by the defendant, Palepale, of the “matai” name, Tuanaitau, which said objection was the only objection filed during the thirty days succeeding the posting of said notice by the defendant, Palepale as required by Section 45 of the Codification of the Regulations and Orders for the Government of American Samoa.
And it further appearing to the Court that the plaintiff and defendant have reached an amicable settlement of the matter in controversy, and it is agreed by both the plaintiff and defendant that the defendant shall register his name as Tuanaitau-Palepale in the Record of “Matai” Titles in the office of the Secretary of Native Affairs:—
It is therefore ordered, considered and adjudged by the Court, by and with the consent of the parties, plaintiff and *320defendant, that the said Palepale is entitled to register himself in the Record of “Matai” Titles in the Office of the Secretary of Native Affairs as Taunaitau-Palepale.
It is further ordered that the cost, $10.00, be equally divided between plaintiff and defendant.
Consented toby:
/s/ Soliai
/s/ Palepale